United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                              Nos. 07-3570/08-2903
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Terrance Ozelle Watson,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 4, 2009
                                Filed: May 11, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Terrance Watson appeals the 188-month sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute 50 grams or more of a mixture
containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district
court sentenced Watson as a career offender under U.S.S.G. § 4B1.1. Counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), and Watson has filed multiple pro se briefs as well as a motion to dismiss
counsel.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       In the Anders brief, counsel raises the pro se argument that Watson raised
below, namely, that one of the felony convictions underlying his career-offender
status--a 1991 Arkansas conviction for false imprisonment in the first degree--should
not have been counted because it was too dated. The court properly rejected this
argument, because Watson commenced the instant offense in January 2003, less than
15 years after he was sentenced on the Arkansas conviction. See U.S.S.G.
§§ 4B1.1(a) (stating in relevant part that defendant is career offender if he has at least
2 prior convictions for crime of violence or controlled substance offense), 4B1.2,
comment. (n.3) (provisions of § 4A1.2 are applicable to counting of convictions under
§ 4B1.1), 4A1.2(e)(1) (prior sentence of imprisonment exceeding 13 months that was
imposed within 15 years of defendant’s commencement of instant offense is counted).



       In his pro se briefs, Watson argues that his false-imprisonment conviction is not
a crime of violence for career-offender purposes. He did not raise this argument at
sentencing, and we conclude that the district court did not err, plainly or otherwise,
in concluding that the offense is a crime of violence: the definition of false
imprisonment in the first degree under Arkansas law has as an element the use,
attempted use, or threatened use of physical force against another person. See Ark.
Code Ann. § 5-11-103(a) (person commits false imprisonment in first degree if person
knowingly restrains another person so as to interfere substantially with other person’s
liberty in manner that exposes other person to substantial risk of serious physical
injury); U.S.S.G. § 4B1.2(a)(1) (“crime of violence” means offense that “has as an
element the use, attempted use, or threatened use of physical force against the person
of another”); United States v. Pirani, 406 F.3d 543, 549 (8th Cir. 2005) (en banc) (to
preserve error for appellate review, objection must timely and clearly state grounds
for objection; errors not properly preserved are reviewed for plain error only). Watson
reiterates his argument from below that the government violated his rights under 21
U.S.C. § 851 by failing to give him notice of its intent to rely on his prior convictions
to subject him to career-offender status. This argument also fails. See United States

                                           -2-
v. Abanatha, 999 F.2d 1246, 1251 (8th Cir. 1993) (notice procedures of § 851 do not
apply to career-offender provisions).

       We summarily reject Watson’s remaining pro se arguments: (1) his ineffective-
assistance claims should be brought in a proceeding under 28 U.S.C. § 2255, see
United States v. Harris, 310 F.3d 105, 1111-12 (8th Cir. 2002); (2) he cannot
challenge the voluntariness of his guilty plea because he did not move to withdraw his
guilty plea or otherwise raise the issue in the district court, see United States v. Mims,
440 F.2d 643, 644 (8th Cir. 1971) (per curiam); (3) there is no indication the district
court viewed the Guidelines as mandatory, see United States v. Salter, 418 F.3d 860,
862 (8th Cir. 2005) (district court may enhance sentence based on judge-found facts
if court views Guidelines as advisory); (4) the court did not plainly err in not sua
sponte departing based on an overstated criminal history; (5) Watson’s career-offender
status moots his arguments related to the calculation of his criminal history points; (6)
it was harmless error if Watson did not see the presentence report (PSR) until minutes
before the sentencing hearing, as he was offered time at sentencing to review the PSR
with counsel, he did not ask for more time, and he has not explained how he was
prejudiced, see Fed. R. Crim. P. 52(a) (harmless error); cf. United States v. Prado, 204
F.3d 843, 845 (8th Cir. 2000) (failure to verify that defendant and attorney had read
and discussed PSR is waived and harmless where defendant did not request additional
time to review PSR and did not describe how he was prejudiced); and (7) the district
court properly concluded at sentencing that Watson’s offense level was unaffected by
Guidelines Amendment 706, which lowered the offense level for crack cocaine
offenses, see United States Sentencing Guidelines Manual (2007), App. C. Amend.
706; United States v. Tingle, 524 F.3d 839 (8th Cir. 2008) (per curiam) (Amendment
706 not applicable where defendant was sentenced as career offender).

      Finally, Watson appeals the district court’s denial of his motion under 18 U.S.C.
§ 3582(c)(2) for a sentencing reduction based on Amendment 706, and the court’s
denial without prejudice of Watson’s various post-judgment motions. We find no

                                           -3-
error in the court’s denial of these motions, because Amendment 706 did not apply to
Watson, and the remaining motions raised matters involved in this appeal, see United
States v. Ledbetter, 882 F.2d 1345, 1347 (8th Cir. 1989) (filing of notice of appeal
divests district court of jurisdiction over those aspects of case involved in appeal).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, we deny as moot Watson’s motion to dismiss counsel, and we affirm.
                      ______________________________




                                         -4-